DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
3.	Claims 1-6 and 10-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura (US 5,472,033, of record) and further in view of Morotomi (JP 5-287688, of record).  
As best depicted in Figure 1, Kawamura is directed to a tire comprising a plurality of belt layers 9A,9B, wherein said layers are formed with steel cords 10 having a 1x4 (four filaments) cord construction (Figure 3 and Column 1, Lines 62+).  Kawamura further states that (a) at least one of said filaments is bent or waved (Column 3, Lines 5-32), (b) said cords are embedded within a topping rubber 11 having a complex modulus E* between approximately 4.7 MPa and 14.7 MPa (Column 3, Lines 60+), (c) filament diameters range between 0.20 mm and 0.35 mm (Column 3, Lines 53+), and (d) cord loadings vary between 30 and 50 ends per 5 cm (examples in Table 1).   In such an instance, however, Kawamura is silent with respect to the interface rigidity and a product of the tensile rigidity and the end count.
It appears that the claimed properties are a function of the aforementioned cord structural limitations, as well as the material properties of the steel filaments.  While Kawamura is silent with respect to the tensile strength of the steel filaments, values ranging between 100 
a filament diameter of 0.2 mm and a tensile strength of 3,038 N/mm2 (310 kg/mm2) results in a tensile strength or tensile force of approximately 95 N,
a filament diameter of 0.35 mm and a tensile strength of 3,038 N/mm2 results in a tensile strength or tensile force of approximately 290N,
a filament diameter of 0.2 mm and a  tensile strength of 4,410 N/mm2 (450 kg/mm2) results in a tensile strength or tensile force of approximately 138 N, and
  a filament diameter of 0.35 mm and a tensile strength of 4,410 N/mm2 results in a tensile strength or tensile force of approximately 423 N.

Thus, the smallest force taught by the combination of references is 95 N and the largest force taught by the combination of references is 423 N and such a range essentially fully encompasses that taught by Applicant (and included in claim 6).  One of ordinary skill in the art at the time of the invention would have found it obvious to use steel filaments having a tensile strength or force between 100 N and 450 N in the belt cord of Kawamura given their common use in tire belt cords.  More particularly, when using such steel filaments in a tire having the structural features outlined in (a)-(d), it appears that the claimed interface rigidity and product 
Lastly, regarding claim 1, it is noted that the lone comparative example in Table 2 (Sample 5) includes a rubber having a complex modulus of 5.5 MPa, as compared to inventive examples formed with rubber having a complex modulus of 8.5 MPa.  As detailed above, Kawamura teaches complex modulus values as large as approximately 14.7 MPa.  Thus, if in fact the complex modulus significantly impacts the interface rigidity, for example, it is evident that Kawamura is directed to complex modulus significantly greater than 5.5 MPa and as such, one of ordinary skill would have expected the belt of Kawamura to satisfy the claims.  Also, in terms of the product of the tensile rigidity and the end count, Table 3 fails to include any comparative examples (Samples 9-13 include values between 10,000 N% and 20,000 N%).
Regarding claims 2 and 3, as detailed above, as best can be determined from Applicant’s original specification, steel cords having a 1x4 construction and further including all of the aforementioned structural features appear to satisfy the claimed interface rigidity and product of tensile rigidity and end count.
With respect to claim 4, the exemplary cord constructions detailed in Table 1 of Kawamura include end counts between 30 ends per 5 cm and 50 ends per 5 cm (values are fully encompassed by claimed range).

	Regarding claim 12, Table 1 details rubber penetration as high as 98 in the exemplary cord constructions (corresponds with rubber penetration in center of cord).
	With respect to claim 13, Kawamura states that at least one of said filaments is bent or waved (Column 3, Lines 5-32).
	As to claim 14, Kawamura teaches wave pitches that preferably range between 0.31 and 0.70 times cord twist pitches (Column 3, Lines 35+).  Given conventional cord twist pitches (e.g. 5-15 mm), the cord of Kawamura would satisfy the claimed invention.
	Regarding claim 15, Kawamura suggests a peak to peak height preferably between 1.5 and 2.2 times a filament diameter (Column 3, Lines 39+).  This is double the height of the bent height as defined by Applicant and thus, Kawamura teaches a preferred ratio between 0.75 and 1.1 times a filament diameter (as measured from a plane that bisects the bent cord).      
4.	Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kawamura and Morotomi as applied in claim 1 above and further in view of Hiyouda (JP 07-47806, of record).  
As detailed above, Kawamura is directed to a tire construction comprising a plurality of belt layers formed with 1x4 steel cords.  In such an instance, however, Kawamura is silent with respect to any relationship between the cord diameter (claimed as D) and a radial spacing between cords (claimed as T).

Regarding claim 8, a 1x4 cord construction formed with filaments having a diameter between 0.20 mm and 0.35 mm would satisfy the claimed invention.
As to claim 9, a center to center distance in Kawamura in view of Hiyouda is between D+0.4 mm and D+1.2 mm.  Thus, a wide variety of cord constructions in Kawamura would satisfy the claimed invention (given a 1x4 cord construction and the aforementioned filament diameters).   
Response to Arguments
5.	Applicant's arguments filed April 23, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Kawamura does not disclose or suggest specific parameters, such as rigidity and interface rigidity.  As detailed in the rejection above, as best can be determined from Applicant’s original specification, steel cords having a 1x4 construction and further including all of the aforementioned structural features appear to satisfy the claimed interface rigidity and product of tensile rigidity and end count.  It is emphasized that Applicant has not provided any evidence that additional factors contribute to the claimed properties.
	Applicant further argues that Morotomi teaches a tensile strength of approximately 3,038 to 4,410 N/mm2 and such is completely different from the unit “N” of the claimed tensile strength.  However, as outlined above, the claimed parameter (for each filament) is nothing more than the product of the tensile strength taught by Morotomi and the cross-sectional area of the individual filaments.  Based on the units of force, it appears that such a product corresponds with the claimed parameter.  More particularly, Kawamura in view of Morotomi teaches a range of forces (or claimed tensile strengths) between approximately 95 N and 423 N and such essentially fully encompasses the claimed range. 
	Applicant contends that Morotomi does not take into consideration the cost of the tire.  It is unclear, though, how such relates the structural makeup of the claimed tire article.
	Applicant argues that Morotomi’s tensile strength of the filament is different from the claimed tensile rigidity of the steel cord.  The Examiner agrees.  Morotomi is simply provided to evidence the conventional properties of steel filaments used in similar 1xN cord constructions, which substantially overlap those of Applicant’s cord construction.  Given the substantial similarities between the cord of Kawamura and that of the claimed invention, it reasons that the interface rigidity and the tensile rigidity would be satisfied.
.
Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

     
 	
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN R FISCHER whose telephone number is (571)272-1215.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Whatley can be reached on 571-270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




Justin Fischer
/JUSTIN R FISCHER/Primary Examiner, Art Unit 1749                                                                                                                                                                                                        May 3, 2021